Citation Nr: 1550634	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-27 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety, not otherwise specified, with depression, not otherwise specified, also claimed as posttraumatic stress disorder (PTSD) (service-connected psychiatric disability).
 
2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1972 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010, October 2014 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was before the Board in October 2014 when it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issues of entitlement to service connection for sleep apnea, hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of the appeal, the Veteran's service-connected psychiatric disability has been manifested by no worse than occupational and social impairment with reduced reliability and productivity.  Symptoms such as neglect of personal appearance and hygiene; illogical speech, and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, or symptoms of such severity, frequency, and duration as to equate to occupational impairment with deficiencies in most areas have not been shown.

2.  The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; and his sole service-connected disability does not preclude all forms of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for service-connected psychiatric disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9413 (2015).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in letters sent to the Veteran in November 2009, December 2010 and March 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified post-service treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any other outstanding evidence and none is found by the Board.

The Veteran has been afforded the appropriate VA examinations to determine the nature and severity of his psychiatric disability and its effect on his ability to secure and follow a substantially gainful occupation.  As directed by the October 2014 Board remand, the March 2015 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   See also  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II.  Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's service personnel records show that he was charged with being AWOL in April of 1973 and August of 1973.  

Post service VA treatment reports show that the Veteran was seen in September 2009 with complaints of increased depressive symptoms.  He reported feeling sad and hopeless and having crying spells.  He denied suicidal or homicidal ideation; he denied delusions.  Examination revealed that his mood was depressed.  Judgment was fair.  Diagnosis was depression, not otherwise specified.  A Global Assessment of Functioning (GAF) score of 58 (indicative of moderate symptoms) was assigned.  

A January 2010 treatment record from Dr. E.H. notes that the Veteran was seen with complaints of nightmares, panic attacks, flashbacks and sleep impairment.  He reported having intrusive thoughts and memory problems.  He stated that he rarely socialized.  Dr. E.H. stated that the Veteran's psychiatric conditions compromised his ability to have social and work relationships.

A May 2010 VA examination report notes that the Veteran had been receiving ongoing treatment and taking medication for his psychiatric complaints ever since being fired from his job in September 2009.  His complaints included depression, sleep impairment, lack of energy and crying spells.  He stated that he had been married twice, and got along with his current spouse.  He reported that he pushed his children away and isolated himself from others.  On examination, speech was soft and slow.  Affect was normal; mood was anxious.  The Veteran was oriented to person, time and place.  There was no evidence of any delusions or obsessive/ritualistic behavior.  Judgment and insight were good.  The Veteran denied having panic attacks.  There was no history of any homicidal thoughts.  He complained of suicidal thoughts for the past six to seven months.  Memory was normal.  The Veteran stated that since losing his job, he did chores around the house such as taking out the trash and cutting the grass.  He helped his wife who was partially blind.  The examiner opined that the Veteran was capable of handling his affairs.  The diagnosis was anxiety, not otherwise specified, with depression, not otherwise specified, most likely caused by or a progression of the Veteran's experience of being arrested or being AWOL while in Germany in 1973.  The examiner provided a GAF score of 59 (indicative of moderate symptoms). The examiner also stated that total occupational and social impairment was not shown.  

Private treatment records from Dr. E.H. dated from June 2010 through 2011 show that the Veteran was experiencing frequent or daily flashbacks, panic attacks and feelings of nervousness and shakiness, and hallucinations. The Veteran also noted increased suicidal ideation, feelings of depression, and worsening memory.

A January 2011 VA treatment record notes that the Veteran denied sleep problems.  His mood and affect were normal.

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in September 2011 states the Veteran's contention that he was unable to work because of his "PTSD."  He stated that he last worked as a custodian in July 2009.  He had a high school education. 

A January 2012 VA treatment record notes that the Veteran specifically denied nightmares of past trauma, avoidance of cues to past trauma, hypervigilance, or emotional numbing/anhedonia.  In June 2012 he appeared to be "stable."

Private treatment records from Dr. E.H. dated in 2012 note the Veteran's ongoing treatment and medication prescribed for his psychiatric complaints.  In October 212, the Veteran was noted to have sleep problems, nightmares one to three times per week, panic three to five times per week, lasting three to five minutes each time, anger and depression.

VA outpatient treatment records note that when the Veteran was seen in October 2013, he had no anhedonia.  His mood was friendly and his affect was appropriate. The Veteran had a negative depression screen, a positive PTSD screen, and a negative alcohol use screen.  He endorsed nightmares of past trauma, avoidance of cues to past trauma and hypervigilance.  In January 2014, the Veteran had no anhedonia.  Mood was normal and affect was appropriate.  In August 2014, depression screen was negative and PTSD screen was negative.  The Veteran endorsed nightmares of past trauma (being in prison), anger, irritability and emotional numbing/anhedonia.

A March 2015 VA examination report notes the Veteran's complaints of panic attacks, which he described as getting loud and angry every other day.  He reported good hygiene habits.  He spent his days watching television, feeding his dogs and taking out the trash.  The Veteran reported that he got along well with his wife of 31 years and his stepchildren, grandchildren and great grandchildren.  He did not get along well with his biological children. The Veteran stated that since his last VA examination in 2010, his mental health symptoms were "in a way... improved a little bit."  He outlined his current symptoms as including: trouble sleeping; hearing ill-formed noises throughout the house primarily at night; having "panic attacks" characterized as becoming "angry and loud" but sometimes include increased heart rate; intermittent crying, anxiety and nervousness; frustration and guilt that he is "not the man I used to be... my sex life ain't there no more and I just take it day by day."  He did not have hallucinations.  While he complained of feeling angry every other day, reported an increased heart rate about every two weeks, sometimes when he got lost while driving.  

On examination, the Veteran showed depressed mood, anxiety, flattened affect, good hygiene and grooming and intact memory.  Speech was soft but otherwise normal.  He presented with abstract reasoning.   His thought processes were logical and organized.  There was no evidence of delusional thought content (i.e. inaccurate yet fixed held beliefs) or perceptual disturbances (e.g. auditory or visual hallucinations).  He denied recent suicidal ideation.

The examiner opined that the Veteran embellished his clinical symptoms.  The Veteran originally reported he had no social interactions, however, he later reported meeting with his cousin to talk every two weeks, his friend twice weekly, going to the store with his wife twice weekly, speaking to all three of his stepchildren daily, speaking to his biological children regularly, visiting with his grandchildren almost every weekend and attending church and volunteering most every Sunday.  The examiner stated that based on the inconsistencies in his statements, his symptoms were best characterized as mild to moderate and resulted in mild functional impairment.  The examiner opined that the Veteran was currently experiencing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-car and conversation.  

In a letter received in May 2015, the Veteran's former employer stated that based on his "below standard job performance and failure to demonstrate consistent improvement despite intensive administrative support and countless opportunities to improve," the Veteran was recommended for termination as custodian.

III.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Anxiety, not otherwise specified, with depression, not otherwise specified is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.  

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130  [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Based on the above, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected psychiatric disability is not warranted at any time during this appeal.  This conclusion is based on the Board's finding that at no point during this appeal does the severity of the Veteran's disability more closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

With respect to the criteria for the next higher (70 percent) rating, some fleeting, passive suicidal ideation is  noted in the medical evidence of record.  As is periodic depression and feelings of panic.  This evidence does not demonstrate obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and the inability to establish and maintain effective relationships.  The evidence shows that the Veteran socializes with a close friend and relatives, is active in church and does volunteer work weekly.  The Board finds the occasional thought of suicide with no plan does not produce deficiencies in most areas.  While there may be some deficiency in mood caused by his psychiatric disability, the symptoms of depression and panic on which this conclusion is based do not interfere with the Veteran's ability to function independently and are not of the frequency, severity, or duration to equate to the 70 percent rating criteria.

The record does not suggest that the Veteran has had problems with judgment or thinking.  There have been no findings of poor hygiene or lack of impulse control.  The absence of these symptoms is not outcome determinative.  However, the Veteran simply presents no other evidence that other symptoms of similar severity, frequency, and duration have been demonstrated.  See Vasquez-Claudio, supra.  The Board thus finds that the evidence of record does not support the assignment of a disability rating of 70 percent.

In reaching this conclusion, the Board has also considered the GAF scores assigned during the period of the appeal (from 58 to 59), which reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) and do not reflect serious symptoms warranting an increased rating.  The Board finds that entitlement to a 70 percent evaluation is not warranted on this basis. For all the foregoing reasons, the Veteran's claim for a rating in excess of 50 percent must be denied.  See Fenderson, supra.

IV.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for TDIU "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 "  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

For the period of the appeal, the Veteran has one service-connected disability.  His service-connected psychiatric disability has been no greater than 50 percent disabling.  Accordingly, the Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a). 

As noted above, the 2010 and 2015 VA examiners opined that the Veteran's service-connected psychiatric disability does not cause total occupational impairment; there is no medical opinion to the contrary.  

Relevant evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected psychiatric disability.  There is no evidence that this disability would preclude all types of jobs.  While the Veteran is currently unemployed, he has stated that he is an active and regular volunteer at his church.  The record does not support a finding that the Veteran's service-connected disability precludes him from maintaining substantial and gainful employment. 

In light of the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU on an extra-schedular basis.  Referral to the Director of Compensation and Pension Services is simply not warranted.


ORDER

A rating in excess of 50 percent for service-connected psychiatric disability is denied.

A TDIU is denied.


REMAND

A review of the claims file shows that, in October 2014, the RO denied service connection for hypertension and erectile dysfunction.  In September 2015, the RO denied service connection for sleep apnea. 

In statements received in November 2014 (hypertension and erectile dysfunction) and September 2015 (sleep apnea), the Veteran submitted timely Notices of Disagreement (NODs) with the denial of service connection for these disabilities.  There is no indication that a Statement of the Case (SOC) was furnished.  Thus, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC that addresses the issues of entitlement to service connection for hypertension, erectile dysfunction and sleep apnea.  Advise him of the time limit for filing a Substantive Appeal.  If the appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


